Citation Nr: 0408821	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  01-10 134	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) rating for post-
operative scar of drainage of hematoma of left lumbar muscle 
with secondary muscle hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
December 1975.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The Board remanded the case in July 2003, and it 
is now before the Board for further appellate consideration.  

Service connection is currently in effect for a post-
operative scar of drainage of hematoma of left lumbar muscle 
with secondary muscle hernia.  In a statement dated in 
January 2003, it appears that the veteran's representative 
may be attempting to raise the issue of entitlement to 
service connection for a lumbar spine disability and 
secondary service connection for a cervical spine disability.  
The Board refers these matters to the RO for action as 
appropriate.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, the veteran has 
indicated he has no additional evidence or information 
related to his claim and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.  

2.  The veteran's service-connected post-operative scar of 
drainage of hematoma of left lumbar muscle with secondary 
muscle hernia is manifested by no more than slight impairment 
of the spinal muscles in the lumbar area; the scar is well-
healed and non-tender with minimally diminished sensation 
over the scar and with no soft-tissue loss or muscle damage; 
there is no current evidence of muscle hernia, nor is there 
evidence of limitation of function associated with the muscle 
injury or scar.  

3.  The record does not demonstrate that the veteran's 
service-connected post-operative scar of drainage of hematoma 
of left lumbar muscle with secondary muscle hernia results in 
frequent periods of hospitalization or produces marked 
interference with employment.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for post-
operative scar of drainage of hematoma of left lumbar muscle 
with secondary muscle hernia have not been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b), 4.56, 4.73, Diagnostic Code 5320 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed his increased rating claim in October 2000.  
In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to notice and 
the duty to assist.  Since that time, the United States Court 
of Appeals for Veterans Claims (Court) has held expressly 
that the revised notice provisions enacted by section 3 of 
the VCAA and found at 38 U.S.C.A. § 5103(a) (West 2002) apply 
to cases pending before VA at the time of the VCAA's 
enactment.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, in a letter dated in February 2002, the RO 
notified the veteran that he should complete and return 
release authorization forms so that VA could request medical 
records from his private physicians.  In a letter dated in 
June 2003, the RO notified the veteran that to substantiate 
his increased rating claim, the evidence must show that his 
service-connected condition had gotten worse.  The RO 
notified the veteran that VA was responsible for obtaining 
relevant records from any Federal agency, including VA and 
the Social Security Administration.  The RO also told the 
veteran that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency.  The RO 
explained to the veteran that he must supply enough 
information to VA so that it could request evidence on his 
behalf, that VA would request the identified records, but 
that if the holder of the records declined to supply the 
records or asked for a fee, the RO would notify the veteran 
of the problems.  The RO told the veteran that it was his 
responsibility to make sure that the RO received all 
requested records that were not in the possession of a 
Federal department or agency.  

In its April 2001 rating decision, the RO notified the 
veteran of the results of a December 2000 VA examination, and 
in its December 2001 statement of the case provided a 
detailed outline of the rating criteria for muscle 
disabilities, thereby notifying the veteran of the evidence 
needed to substantiate his claim for an increased rating.  At 
that time, the RO also set forth the provisions of 38 C.F.R. 
§ 3.321(b) pertaining to extra-schedular evaluations.  In 
addition, in a letter dated in August 2003, the RO requested 
that the veteran provide the names and addresses of private 
health care providers from which he received treatment or 
evaluation for his service-connected disability and told him 
that VA would request the evidence he identified.  In a 
statement dated in October 2003, the veteran reported that 
treatment for his back condition had all been at the VA 
Medical Center (VAMC) in Detroit, Michigan.  

In light of the above, the Board finds that VA has provided 
adequate and proper notice to the veteran as set forth in the 
VCAA and interpreted by the Court in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), to include as supplemented in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In the June 
2003 letter, the RO asked the veteran to identify any 
additional information or evidence that he thought would 
support his claim, to identify evidence he wanted VA to try 
to get and asked him to send VA the information describing 
additional evidence or the evidence itself.  This language 
adequately asked the veteran to provide any evidence in his 
possession that pertains to the claim, as directed in 
Pelegrini.  In October 2002 and December 2003 supplemental 
statements of the case, the RO provided the veteran the 
regulatory provisions of the VCAA.  

The Board recognizes that the RO did not fully comply the 
with the notice requirements of the VCAA until after the 
initial unfavorable RO determination in the claim and 
acknowledges that the Court found this unacceptable its 
recent Pelegrini decision.  As is evident by the chronology 
outlined above, the VCAA did not become law until after the 
veteran filed his claim in October 2000.  Upon review of the 
record in its entirety, it is the judgment of the Board that 
during the course of the appeal VA has made every reasonable 
effort to develop the claim and subsequent to the enactment 
of the VCAA has provided the veteran with notice that 
complies with the requirements of the VCAA.  The Board finds 
that the failure to provide the veteran with the specific 
type of notice outlined in the VCAA prior to the initial 
unfavorable RO determination has not harmed the veteran and 
that no useful purpose could be served by remanding the case 
to correct such error.  See 38 U.S.C.A. § 7261(b) (West 
2002).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the RO provided him with a VA 
examination in December 2000 and has obtained records for the 
veteran from the Social Security Administration.  The veteran 
has stated that he has received all treatment for his 
service-connected disability at the Detroit VMAC, and it has 
been determined that he has had no appointments at that 
facility other than the VA examination in conjunction with 
his increased rating claim.  Though requested to do so, the 
veteran has not supplied, identified or authorized release of 
any potentially relevant medical records or other evidence.  
The veteran's representative has provided written arguments 
in conjunction with the veteran's claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no further assistance that might substantiate the 
claim is required.  

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  While the 
veteran's entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v.  Derwinski, 2 Vet. App. 625, 629 (1992).  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2003); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262. 

Background

Service medical records show the veteran was hospitalized in 
March 1975.  At that time he had a history of having injured 
his back in basic training in September 1974.  He reported 
having been hospitalized for one day and stated that he had 
had low back pain since that time.  He said he first noted a 
mass in the area of his pain approximately one month after 
the initial injury.  On examination in March 1975, a 4-cm. by 
4-cm. mass was palpable on the left in the erector spine 
group at about the L2-L4 region.  During hospitalization in 
March 1975, about 3 cc's of bloody fluid were aspirated.  
Culture and sensitivity were negative.  During 
hospitalization from August to September 1975, the veteran 
underwent exploration of the left paraspinous group with 
muscle biopsy.  The surgery revealed an apparent defect in 
the fascia of the latissimus dorsi.  Biopsy of the area 
failed to reveal anything other than normal muscle.  The 
operative diagnosis was muscle hernia, left paraspinous 
muscle group.  The veteran was thereafter put on a profile 
through November 1975.  At his separation examination in 
December 1975, the veteran reported recurrent low back pain, 
and clinical examination was normal.  A week later, in mid-
December 1975, the veteran was seen in the orthopedic clinic.  
He said that his low back pain persisted and that he felt 
better when lying on his abdomen.  The examiner noted an old 
scar with some secondary bulging of the muscles in the area.  
There was no spasm.  The impression after examination was 
complaints of low back pain, no objective evidence of spine 
pathology, muscle hernia, left paraspinal muscle mass.  

At a VA examination in January 1977, examination showed a 3-
inch, longitudinal postoperative scar, 11/2 inches lateral to 
the mid spinous line.  There was muscle hernia in the lumbar 
fascia, 2 inches by 11/2 inches.  The hernia protruded about 
one-half inch on hyperextension of the spine at the level of 
L1-L3.  The spine was normal in contour and alignment.  There 
was no tenderness and range of motion was normal.  The 
diagnosis was post-operative scar of drainage of hematoma of 
left lumbar muscle with secondary muscle hernia.  

In a rating decision dated in March 1977, the RO granted 
service connection for post-operative scar of drainage of 
hematoma of left lumbar muscle with secondary muscle hernia.  
The RO assigned a 10 percent rating under Diagnostic Code 
5320.  

At a VA examination in December 1979, examination of the 
veteran's back showed a healed smooth scar.  The examiner 
reported there were no orthopedic symptoms and said he found 
no muscle hernia.  Thereafter, in a rating decision dated in 
February 1980, the RO reduced the rating for the veteran's 
service-connected disability from 10 percent to 0 percent.  
The RO continued the noncompensable rating in rating 
decisions dated in February 1983 and June 1999.  

The veteran filed his current claim for an increased rating 
in October 2000.  

At a VA examination in December 2000, the veteran reported 
that since his surgery in service he had had the scar on his 
back and had pain in the low back area, on and off.  He said 
that for the last three to four years he had been having 
continuous pain in the low back area and sometimes the back 
pain referred to both hip joints and the left lower 
extremity.  He reported numbness of the left lower extremity, 
on and off.  On examination, the physician noted a surgical 
scar measuring about 3.5 inches in length on the left side of 
the lumbar vertebrae.  The physician stated that the scar 
looked healthy and well healed with no adhesions, no keloid 
formation and no tenderness.  The physician said there was no 
obvious muscle damage around the scar.  He also said there 
was no soft tissues loss and no evidence of muscle hernia.  
There was limitation of motion of the dorsal-lumbar spine, 
and there were minimal diminished sensations over the dorsal 
aspect of the left foot and also around the scar over the 
back.  Dorsiflexion of the left great toe was slightly weak.  
The veteran could not walk on his toes or heels, complaining 
of back pain.  X-rays of the lumbosacral spine showed 
degenerative disc disease, L4-L5, L5 and S1.  
Electromyography of the left lower extremity, including the 
left lumbar area, was normal.  Diagnoses were:  (1) Surgical 
scar in left lumbar area, status-post evaluation of hematoma.  
(The physician commented there was no obvious muscle atrophy 
and also stated there was no evidence of muscle hernia.); and 
(2) Degenerative disc disease involving L4-L5 and L5 and S1.  

In addition to the December 2000 VA examination report, the 
file includes medical records from the SSA.  Those records 
include private clinical records dated in 2000 and 2001 
showing the veteran received treatment for neck and arm pain 
and continuing back pain following a January 2000 work 
injury.  In that injury the veteran's left arm, neck and head 
were pinned between the frame of his car hauler and a vehicle 
that slipped during placement of the collar on the hauler.  
None of those records refers to the veteran's service-
connected post-operative scar of drainage of hematoma of left 
lumbar muscle with secondary muscle hernia.  

As was noted earlier, the veteran has reported that treatment 
for his back condition has all been at the Detroit VAMC.  The 
veteran's appointment list at that facility shows only the 
December 2000 VA examination, the report of which was 
described above.  

In its April 2001 rating decision the RO continued a 
noncompensable rating under Diagnostic Code 5320.  

Specific schedular criteria

Under Diagnostic Code 5320, a noncompensable evaluation is 
warranted for slight disability of Muscle Group XX, which 
includes spinal muscles of the lumbar region.  A 10 percent 
evaluation requires moderate disability.  A 30 percent 
evaluation is warranted for moderately severe disability.  
38 C.F.R. § 4.73, Diagnostic Code 5320.  

A slight disability of muscles is contemplated when there is 
a simple wound of muscles without debridement or infection.  
The medical history will reflect brief treatment and a return 
to duty, with good functional results after healing.  
Objective findings will include minimal or no scarring, no 
evidence of fascial defect, atrophy, or impaired tonus, and 
no impairment of function or retained metallic fragments in 
the muscle tissue.  38 C.F.R. § 4.56(d)(1).  

Moderate disability of muscles is contemplated when there is 
a through-and-through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement or prolonged infection.  There is 
service department record or otherwise evidence of in-service 
treatment for the wound.  There is a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  The objective findings include entrance 
and (if present) exit scars, small or linear, indicating a 
short track of the missile through muscle tissue.  There is 
some loss of deep fasciae or muscle substance or impairment 
of muscle tonus and loss of power or lower threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).  

Moderately severe disability of muscles is contemplated when 
there is a through-and-through or deep penetrating wound by a 
small, high velocity missile or large low velocity missile, 
with debridement, prolonged infection or sloughing of soft 
parts and intermuscular scarring.  There is a service 
department record or other evidence showing hospitalization 
for a prolonged period of treatment of the wound.  There is a 
record of consistent complaints of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements.  The objective findings include 
entrance and (if present) exit scars indicating track of the 
missile through one or more muscle groups.  There are 
indications on palpation of loss of deep fasciae, muscle 
substance or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold or fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R.  § 
4.56(c). 

Analysis

Based on the results of the December 2000 VA examination, the 
Board finds that the veteran's service-connected post-
operative scar of drainage of hematoma of left lumbar muscle 
with secondary muscle hernia is manifested by no more than 
slight impairment of the spinal muscles in the lumbar area.  
In this regard, the veteran's history does not show, nor did 
the veteran complain of cardinal signs or symptoms of muscle 
disability such as loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination or 
uncertainty of movement of the spinal muscles of the lumbar 
area.  Further, at the December 2000 VA examination, the 
physician specifically noted there was no obvious muscle 
damage, tissue loss or muscle hernia.  In addition, the Board 
notes that although December 2000 VA X-rays of the 
lumbosacral spine showed degenerative changes of the lower 
lumbar spine with findings that the radiologist described as 
indicating degenerative disc disease, the radiologist stated 
specifically that the paravertebral soft tissues were 
unremarkable.  There is in the record, simply no medical 
evidence showing disability of the spinal muscles that would 
warrant a compensable rating under Diagnostic Code 5320.  

The Board has also considered alternative diagnostic codes 
for rating the veteran's service-connected disability, 
including ratings for scars.  

Effective August 30, 2002, VA amended that part of the Rating 
Schedule pertaining to the evaluation of skin disabilities, 
including scarring.  See 67 Fed. Reg. 49,596 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2003)).  Where laws or 
regulations change after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent intent to the contrary.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  

In this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for a higher rating, the Board must first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

Upon review of the record, the Board concludes there is no 
basis for the assignment of a compensable rating based on the 
veteran's scar.  Under former Diagnostic Code 7803, a 
superficial, poorly nourished scar with repeated ulceration 
warranted a 10 percent rating, while under former Diagnostic 
Code 7804, an evaluation of 10 percent required that a 
superficial scar be tender and painful on objective 
demonstration.  Here, the evidence shows that the scar on the 
veteran's back is not ulcerated and that it is neither tender 
nor painful.   Indeed, the December 2000 VA examination 
report states that the scar looked healthy and states there 
was minimal diminished sensation around the scar and 
explicitly states there was no tenderness.  There is, 
therefore, no basis for compensable rating under either the 
former Diagnostic Code 7803 or the former Diagnostic Code 
7804.  In addition, former Diagnostic Code 7805 provided that 
the disability was to be rated based upon the limitation of 
function of the part affected.  Because the medical evidence 
in no way indicates that the scar affects the functioning of 
the veteran's low back, a compensable rating under this code 
is not warranted.  

Pursuant to the revised criteria, evaluating the veteran's 
scar under Diagnostic Code 7804 likewise does not yield a 
compensable rating because, as discussed above, the medical 
evidence shows the scar is neither tender nor painful.  
Further, a compensable rating under Diagnostic Code 7805 is 
not warranted because there is no evidence that the scar 
results in functional limitation.  

The veteran's scar could also be evaluated under revised 
Diagnostic Code 7802; however, that code requires that for 
scars other than on the head, face, or neck, that are 
superficial and that do not cause limited motion, a 10 
percent rating is warranted only if they measure an area of 
144 square inches (929 sq. cm.).  Here, the veteran's scar 
does not even approach satisfying this criterion, as it is a 
surgical scar that measures about 3.5 inches in length and 
has no appreciable width.  Further, because the scar is not 
unstable, evaluation under new Diagnostic Code 7803 is not 
appropriate.  Finally, because the scar is superficial, has 
not been shown to cause limited motion and has an area of 
less than 6 square inches, a compensable rating under 
Diagnostic Code 7801 is not appropriate.  

The above determination is based on application of pertinent 
provisions of the Rating Schedule.  There is no showing that 
the veteran's post-operative scar of drainage of hematoma of 
left lumbar muscle with secondary muscle hernia reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable rating on an extraschedular 
basis.  See 38 C.F.R. § 3.321.  There is also no showing that 
the service-connected disability has resulted in marked 
interference with employment or that the condition has 
necessitated any inpatient care.  Further, the condition has 
not otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand the claim 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v.  Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet.  App. 218, 227 (1995).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49  
(1990).  




ORDER

An increased (compensable) rating for post-operative scar of 
drainage of hematoma of left lumbar muscle with secondary 
muscle hernia is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



